Exhibit 10. (c) (18) COVER-ALL TECHNOLOGIES INC. Amended and Restated 2005 Stock Incentive Plan (as of March 25, 2008) INTRODUCTION Cover-All Technologies Inc., a Delaware corporation (hereinafter referred to as the “Corporation”), hereby establishes an incentive compensation plan to be known as the “Cover-All Technologies Inc. 2005 Stock Incentive Plan” (hereinafter referred to as the “Plan”), as set forth in this document.The Plan permits the grant of Non-Qualified Stock Options, Incentive Stock Options and stock awards. The Plan shall become effective upon the later of the date on which it is adopted by the Board of Directors of the Corporation and the date on which it is approved by the Corporation’s stockholders, which is anticipated to be June 7, 2005.The Plan was Amended and Restated as of May 9, 2006 in order to clarify the exercise period following termination of employment for Good Cause set forth in Section V(g) hereof.The Plan was further Amended and Restated as of March 25, 2008 in order to make the Company’s directors (who are not employees) eligible Participants under the Plan. The purpose of the Plan is to promote the success and enhance the value of the Corporation by linking the personal interests of Participants to those of the Corporation’s stockholders, customers and employees, by providing Participants with an incentive for outstanding performance.The Plan is further intended to provide flexibility to the Corporation in its ability to motivate, and retain the services of, Participants upon whose judgment, interest and special effort the successful conduct of its operations is largely dependent. DEFINITIONS For purposes of this Plan, the following terms shall be defined as follows unless the context clearly indicates otherwise: (a)“Change in Control” shall mean:(i)the acquisition (other than from the Corporation) in one or more transactions by any Person, as defined in this Section, of the beneficial ownership (within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended) of 50% or more of (A)the then outstanding shares of the securities of the Corporation, or (B)the combined voting power of the then outstanding securities of the Corporation entitled to vote generally in the election of directors (the “Corporation Voting Stock”); (ii)the closing of a sale or other conveyance of all or substantially all of the assets of the Corporation; or (iii)the effective time of any merger, share exchange, consolidation, or other business combination involving the Corporation if immediately after such transaction persons who hold a majority of the outstanding voting securities entitled to vote generally in the election of directors of the surviving entity (or the entity owning 100% of such surviving entity) are not persons who, immediately prior to such transaction, held the Corporation Voting Stock; provided, however, that for purposes of any Plan Award or subplan that constitutes a “nonqualified deferred compensation plan,” within the meaning of Code section 409A, the Committee, in its discretion, may specify a different definition of Change in Control in order to comply with the provisions of Code section 409A.For purposes of this Section, a “Person” means any individual, entity or group within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, other than employee benefit plans sponsored or maintained by the Corporation and by entities controlled by the Corporation or an underwriter of the Common Stock in a registered public offering. (b)“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules and regulations thereunder. (c)“Committee” shall mean the full Board of Directors of the Corporation or any committee(s) appointed by the Board of Directors to have authority to administer the Plan. (d)“Common Stock” shall mean the common stock, par value $0.01 per share, of the Corporation. (e)“Corporation” shall mean Cover-All Technologies Inc., a Delawarecorporation. (f)“Disability” shall have the same meaning as the term permanent and total disability under Section 22(e)(3) of the Code. (g)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder. - 2 - (h)“Fair Market Value” of the Corporation’s Common Stock on a particular date shall mean: (i) if such day is a Trading Day, the last reported sale price for Common Stock or, in case no such reported sale takes place on such day, the average of the closing bid and asked prices for the Common Stock for such day, in either case on the principal national securities exchange on which the Common Stock is listed or admitted to trading, or if the Common Stock is not listed or admitted to trading on any national securities exchange, but is traded in the over-the-counter market, the closing sale price of the Common Stock or, if no sale is publicly reported, the average of the closing bid and asked quotations for the Common Stock, as reported by the
